DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insulating head is fixedly connected with an end part of the handle through the tubular loop electrode” and the “water inlet channel…between the water absorption tube and the tubular loop electrode” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the insulating layer is fixedly connected with the handle (Fig. 2), but the insulating head is not shown connected to the handle. Further, the water inlet channel is described in the as between the water absorption tube and the tubular loop electrode, however, is this no label for the water inlet channel in the figures and only a water injection channel is between the water absorption tube and tubular loop electrode.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In claim 1, there must only be sentence. Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations (MPEP. 608.01(m))
In claim 5, “at upper side and lower side” should read --at an upper side and a lower side--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term “good electrical conductivity” in claim 9 is a relative term which renders the claim indefinite. The term “good electrical conductivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the exact parameters of a “good” conductor and is thus unclear. For examination purposes, “good electrical conductivity” will be read as any stainless steel material, since stainless steel is known to conduct electricity. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aluru (U.S. PGPub. No. 20160143683) in view of Bales (U.S. Patent No. 468596).
Regarding claim 1, Aluru teaches:
A plasma operation electrode for an otolaryngology department, comprising an insulating head, (Para. 0059, 0071; Fig. 2C, support 150)
a working electrode, (Para. 0059; Fig. 2C, electrode 104)
a tubular loop electrode, (Para. 0059; Fig. 2C, return electrode 112)
a water absorption tube, (Para. 0061; Fig. 2E, suction cavity 135)
a handle, (Para. 0056; Fig. 2A, handle 204) 
water inlet hose, (Para. 0056; Fig. 2A, tube 233)
a water outlet hose and (Para. 0074; Fig. 2E, aspiration element connected to suction source within handle)
a reflowing hole is internally provided in the insulating head, (Para. 0061; Fig. 2B; aperture 130; if electrode has an aperture, insulating head must also have an aperture in order to provide effective suction)
one end of the insulating head is provided with the working electrode, (Para. 0059; Fig. 2B, support 150, electrode 104)
and the other end of the insulating head is fixedly connected with an end part of the handle through the tubular loop electrode; (Para. 0058-0059; Fig. 2C, support 150 is connected to return electrode 112, which extends from distal end of shaft 100, connected to handle 204)
the water absorption tube is sheathed in the tubular loop electrode, (Para. 0074; suction cavity 135)
a water inlet channel is formed between the water absorption tube and the tubular loop electrode, (see annotated Fig. 2E below, inlet channel read as open space below suction cavity 135, next to lumen 114 and within return electrode 112)
and an end part of the water absorption tube is connected with the insulating head and communicated with the reflowing hole; (Para. 0061; Fig. 2E, suction cavity 135, aperture 130)
the water inlet hose is installed in the handle and communicated with the tubular loop electrode, (Para. 0056; Fig. 2A, tube 233; communicates with fluid delivery, which communicates with tubular loop electrode)
the water outlet hose is installed in the handle and communicated with the water absorption tube, (Para. 0074; Fig. 2E, aspiration element connected to suction source within handle)
wherein the plasma operation electrode for the otolaryngology department further comprises an effluent flow guiding component. (Para. 0075, tapered part of lumen 114)
An end part, away from the handle, of the tubular loop electrode is provided with at least one water outlet hole. (Para. 0067; Fig. 2E, discharge apertures 115)
The effluent flow guiding component is correspondingly installed at the water outlet hole, (Para. 0075; Fig. 2E, tapered part of lumen 114)
A water injecting channel is formed between the effluent flow guiding component and the tubular loop electrode. (Para. 0075; Fig. 2E, lumen 114)

    PNG
    media_image1.png
    291
    479
    media_image1.png
    Greyscale

Aluru teaches tapered lumen sealed within the tubular electrode. Further, the outer wall of the tubular loop electrode (return electrode 112) surrounds all the internal elements, including the tapered lumen. Thus, one of ordinary skill in the art would recognize that the tapered lumen is sealed and connected to the outer wall of the tubular loop electrode to prevent internal shifting. 
Aluru does not explicitly disclose lead connected to the tubular loop. 
In related electrocatheter art, Bales teaches:
 a lead; (Col. 10, lines 19-26; Fig. 10, wire conductor 174)
and the lead passes through the handle and is connected with the tubular loop electrode, (Col. 10, lines 19-26; Fig. 10, wire conductor 174)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Aluru based on the teachings of Bales to incorporate a lead that passes through the handle and connected with the tubular loop electrode in order to effectively provide predictable results of delivering energy from the proximal to distal end of the device. 
Regarding claim 2
The plasma operation electrode for the otolaryngology department as claimed in claim 1, (described above)
and the other end is extended to an end part, provided with the working electrode, of the insulating head. (Aluru, Para. 0075; Fi. 2E, tapered portion of lumen 114 extends from a proximal part of insulating head 154 to a more distal portion, read as an end part)
Aluru teaches tapered lumen within the tubular electrode. Further, the outer wall of the tubular loop electrode (return electrode 112) surrounds all the internal elements, including the tapered lumen. Thus, one of ordinary skill in the art would recognize that the effluent flow guiding component (the tapered lumen) is connected to the outer wall of the tubular loop electrode to prevent internal shifting. 
Regarding claim 3, the Aluru/Bales combination teaches:
The plasma operation electrode for the otolaryngology department as claimed in claim 2, (described above)
Aluru further teaches using electrical insulation or coating to control any active electrode surface area. Therefore, it would have been obvious to have modified Aluru to incorporate other parts, except a connecting of two parties, on outer surfaces of the effluent flow guiding component and the tubular loop {RONDA-19021-USPT/01045052v1} 16electrode coated by an insulating layer, so that the tubular loop electrode is completely sealed, in order to provide more control over any electrode surface area between the return and active electrode (Aluru, Para. 0070)
Regarding claim 6, the Aluru/Bales combination teaches:
The plasma operation electrode for the otolaryngology department as claimed in claim 1, (described above)
wherein the end part, away from the handle, of the tubular loop electrode is symmetrically provided with at least two water outlet holes; (Aluru, Para. 0067; Fig. 2D-2E, discharge apertures 115a, 115c; see annotated Fig. 2D below)
the effluent flow guiding component is a tubular structure, (Aluru, Para. 0075; lumen 114 is a tube that tapers)
the effluent flow guiding component is sealed and sheathed in a position, (Aluru, Para. 0075; Fig. 2E, tapered lumen 114 is sealed and sheathed within return electrode 112)
corresponding to the water outlet holes, of the tubular loop electrode, (Aluru, Para. 0075; Fig. 2E, lumen 114 tapered distally and leads fluid to apertures 115; read as broadly as claimed, corresponds interpreted to mean fluidly connected to the outlet holes)
and a cross section of the water injecting channel which is formed between the effluent flow guiding component and the tubular loop electrode is annular. (Aluru, Para. 0075; Fig. 2E, fluid supply lumen)

    PNG
    media_image2.png
    183
    532
    media_image2.png
    Greyscale

Regarding claim 7, the Aluru/Bales combination teaches the plasma operation electrode for the otolaryngology department as claimed in claim 1 (described above). Aluru further teaches the shaft distal end being portioned to access the nasal cavity with a diameter of 1-5mm, specifically 2mm (Aluru, Para. 0084). Aluru does not explicitly disclose the exact size of the injection channel. 

Regarding claim 8, the Aluru/Bales combination teaches the plasma operation electrode for the otolaryngology department as claimed in claim 1 (described above). Aluru further teaches wherein a front end part, away from the handle, of the tubular loop electrode is a curved structure (Aluru, Para. 0057, 0080). Aluru further teaches an included angle a between an axis of the front end part of the tubular loop electrode and an axis of the water outlet hole being 90 degrees. However, Aluru does not explicitly disclose the angle being between 45-60 degrees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated and an included angle a between a central axis of the front end part of the tubular loop electrode and an axis of the water outlet hole is 45-60 degrees in order to later the flow velocity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Aluru/Bales combination in further view of Leung (U.S. PGPub. No. 20080065062).
Regarding claim 4, the Aluru/Bales combination teaches:
The plasma operation electrode for the otolaryngology department as claimed in claim 1, (described above)
the water outlet hole is installed in a lower side of the tubular loop electrode, (Aluru, Para. 0067; Fig. 2E, discharge apertures 115)
and the effluent flow guiding component is…at the lower side of the tubular loop electrode; (Aluru, Para. 0075; Fig. 2E, tapered lumen 114 is on a more proximal portion of return electrode 112; read as broadly as claimed, the distal portion of the tubular electrode is read as an upper side and more proximal portion of the tubular electrode is read as lower side)
and the water injecting channel is formed between the effluent flow guiding component and the tubular loop electrode.  (Aluru, Para. 0075; Fig. 2E, lumen 114)
Although not explicitly described, one of ordinary skill in the art would recognize that the tapered lumen 114 of Aluru is sealed and connected to the tubular electrode, since the outer wall of the tubular loop electrode (return electrode 112) surrounds all the internal elements, including the tapered lumen 114 (Aluru, Fig. 2E). Thus, the elements within the device must be connected internally in order to prevent the components from shifting. 
Bales further teaches an arc-shaped effluent flow guiding component (Bales, Fig. 10, flushing lumen 164). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Aluru based on the teachings of Bales to incorporate an arc-shaped effluent flow guiding component in order to produce predictable results of effectively delivering fluid to the distal portion of the device next to the tubular electrode. 
Although the Aluru/Bales combination teaches an effluent flow guiding component, they do not explicitly disclose the effluent flow guiding component being a guiding sheet. In related energy delivery device art, Leung teaches a stainless steel hypotube that delivers cooling fluid through the shaft (Para. 0068; Fig. 3B-4, hypotube 302). With this alternative design, the 
Regarding claim 5, the Aluru/Bales combination teaches:
The plasma operation electrode for the otolaryngology department as claimed in claim 1, (described above)
the end part, away from the handle, of the tubular loop electrode is provided with two water outlet holes, (Aluru, Para. 0067; Fig. 2D-2E, discharge apertures 115a, 115c)
the water outlet holes are installed at upper side and lower side of the tubular loop electrode, (Aluru, Para. 0067; Fig. 2D, aperture 115c read as upper side aperture, aperture 115a read as lower side electrode; read as broadly as claimed, the distal portion of the tubular electrode is read as an upper side and more proximal portion of the tubular electrode is read as lower side)
the effluent flow guiding component is correspondingly sealed and (Aluru, Para. 0075; Fig. 2E, tapered lumen 114; read as broadly as claimed, tapered lumen 114 is sealed within return electrode 112 since the outer wall of the tubular loop electrode surrounds all the internal elements, including the tapered lumen 114. Thus, the elements within the device must be connected internally in order to prevent the components from shifting)
installed at the upper side and lower side of the tubular loop electrode, (Aluru, Para. 0075; Fig. 2E, tapered lumen 114; read as broadly as claimed, the distal most portion of 
and corresponds to positions of the two water outlet holes; (Aluru, Para. 0075; Fig. 2E, lumen 114 tapered distally and leads fluid to apertures 115; read as broadly as claimed, corresponds interpreted to mean fluidly connected to the outlet holes)
and the water injecting channel is respectively formed between the effluent flow guiding component and the upper side of the tubular loop electrode and between the effluent flow guiding component and the lower side of the tubular loop electrode. (Aluru, Para. 0075; the read as broadly as claimed, the distal portion of the tubular electrode is read as the upper side and more proximal portion of the tubular electrode is read the lower side)
Bales further teaches an arc-shaped effluent flow guiding component (Bales, Fig. 10, flushing lumen 164). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Aluru based on the teachings of Bales to incorporate an arc-shaped effluent flow guiding component in order to produce predictable results of effectively delivering fluid to the distal portion of the device next to the tubular electrode. 
Although the Aluru/Bales combination teaches an effluent flow guiding component, the combination does not explicitly disclose the effluent flow guiding component being a guiding sheet. In related energy delivery device art, Leung teaches a stainless steel hypotube that delivers cooling fluid through the shaft (Para. 0068; Fig. 3B-4, hypotube 302). With this alternative design, the hypotube of Leung provides the same result as a stainless-steel effluent flow guiding sheet of delivering fluid to a desired location (Para. 0068). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the 
Regarding claim 9, the Aluru/Bales combination teaches the plasma operation electrode for the otolaryngology department as claimed in claim 1, (described above). Although not explicitly described, one of ordinary skill in the art would recognize that the tapered lumen 114 of Aluru is welded and fixed with the tubular electrode, since the outer wall of the tubular loop electrode (return electrode 112) surrounds all the internal elements, including the tapered lumen 114 (Aluru, Fig. 2E). Thus, the elements within the device must be connected internally in order to prevent the components from shifting. 
Bales further teaches a tubular electrode and working electrode (Bales, Col. 10, lines 15-18; Fig. 10, ring electrode 170, tip electrode 168), similar to the return electrode and working electrode of Aluru (Fig. 2C, return electrode 112, electrode 104). Bales further teaches using stainless steel for the monopolar electrode (Col. 5, line 66-Col. 6, line 5). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Aluru based on the teachings of Bales to incorporate the tubular loop electrode are made of stainless steel with good electrical conductivity in order to effectively deliver energy.
Although the Aluru/Bales combination teaches an effluent flow guiding component, they do not explicitly disclose the effluent flow made of stainless steel. In related energy delivery device art, Leung teaches a stainless steel hypotube that delivers cooling fluid through the shaft (Para. 0068; Fig. 3B-4, hypotube 302). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Aluru/Bales combination based on the teachings of Leung to incorporate an effluent flow guiding component made of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Aluru/Bales combination in further view of Heim (U.S. PGPub. No. 20070181043).
Regarding claim 10, Aluru teaches the plasma operation electrode for the otolaryngology department as claimed in claim 1, (described above).
Aluru does not explicitly disclose having an oleophobic layer. In related high temperature device art, Heim teaches using oleophobic coatings on high temperature surfaces (Para. 0009, 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Aluru/Bales combination based on the teachings of Heim to incorporate an oleophobic layer in order to create a non-stick surface area of the device when delivering energy to target locations (Heim, Para. 0009, 0025).
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Wyk (U.S. Patent No. 7566333) teaches a plasma devices with several of the limitations recited in claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        



/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794